Citation Nr: 0404627	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for missile wounds, 
forehead and frontal region, described as scars, shell 
fragment wound (SFW), head, and face.

2.  Entitlement to service connection for a spine disorder as 
secondary to the missile wounds, forehead and frontal region.

3.  Entitlement to service connection for a neck disorder as 
secondary to the missile wounds, forehead and frontal region.

4.  Entitlement to service connection for numbness in the 
legs, arms, and hands as secondary to the missile wounds, 
forehead and frontal region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The veteran filed an initial claim in November 2000 for 
service connection for missile wounds, forehead and frontal 
region, hearing loss, tinnitus, and disorders of the spine, 
and neck, headaches and dizziness, and numbness in legs, 
arms, and hands as secondary to the missile wounds, forehead 
and frontal region.

By rating action in November 2001, service connection was 
granted for residuals, missile wounds, forehead and frontal 
region (claimed as frontal shrapnel wound to the head) and a 
noncompensable evaluation was assigned.  Service connection 
for spine, neck, headaches, dizziness, and numbness in legs, 
arms, and hands as secondary to the missile wounds, forehead 
and frontal region was denied.  Finally service connection 
for hearing loss was deferred.

By rating action in January 2002 service connection was 
granted for a bilateral hearing loss.  A noncompensable 
evaluation was assigned.  

An April 2002 rating decision awarded a 10 percent rating for 
tinnitus, and a December 2002 rating decision granted service 
connection for headaches and dizziness, secondary to the 
missile wounds, forehead and frontal region with a 
noncompensable rating assigned.  This was considered a full 
grant of these benefits. The veteran did not appeal these 
issues to the Board.  

As such the only issues perfected for appeal before the Board 
are as shown on the title page.

In December 2003, the veteran was scheduled to attend a 
hearing at the Board in Washington, D.C., however he failed 
to report for the hearing.  Neither he nor his representative 
has given any explanation for his failure to report.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished. 

In this regard, the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

Regarding the claim for a compensable rating for missile 
wounds, forehead and frontal region, described as scars 
(SFW), head, and face.  By regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for rating skin diseases, as set forth in 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7833.  See 67 
Fed. Reg. 49596- 49599 (July 31, 2002).  Thus, adjudication 
of the claim for a compensable rating for the SFWs forehead 
and frontal region scarring in this case must involve 
consideration of both the former and revised applicable 
rating criteria, with due consideration given to the 
effective date of the change in criteria.  See VAOPGCPREC 03-
00.  Given the intervening change in the applicable criteria 
for rating skin diseases effective August 2002, subsequent to 
the issuance of the last SSOC in December 2002, and the need 
for medical findings responsive to the former and revised 
rating criteria, the Board finds that this case must be 
remanded so that the RO can arrange for the veteran to 
undergo further VA dermatological examination, and to 
thereafter readjudicate the claim under both the former and 
revised applicable criteria.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, will result in a 
denial of the increased rating claim.  See 38 C.F.R. § 
3.655(b) (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to him 
and his representative by the pertinent VA medical facility 
at which it was to have been conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.  In 
this case, the record indicates the veteran has received 
ongoing treatment for several disorders at the VA Medical 
Center (VAMC) In Tuscaloosa, Alabama.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding VA medical records from July 
2001 to the present time, following the procedures set forth 
in 38 C.F.R. § 3.159.

Regarding the claims for service connection for a spine 
disorder, neck disorder, and numbness in the legs, arms, and 
hands as secondary to the missile wounds, forehead and 
frontal region, the RO received an undated letter dated in 
January 2002, by Gary M. Fowler, M.D., who stated the 
following:

[The veteran's] complaint of hearing 
loss, headache, and neck pain could be 
medically related to the shrapnel he 
reportedly received to his head, neck and 
back areas during his military service.

In this case, the record indicates that Dr. Fowler has not 
indicated on what basis he based his opinion.  The medical 
evidence on which he based his opinion as well as any ongoing 
treatment records should be obtained and added to the claims 
file.

In a January 2002 VA examination, the veteran reported 
experiencing pain in the back of his neck as well as 
dizziness since his missile injury to his forehead in 
service.  He also has had numbness in the legs, arms, and 
hands, which he believed was caused by the SFW.  The examiner 
failed to discuss in any detail the veteran's complaints of a 
spine disorder, neck disorder, and numbness in the legs, 
arms, and hands as secondary to the missile wounds, forehead 
and frontal region.  He noted only that the "neck pain was 
due to DJD of cervical spine."  In this case the veteran has 
not been afforded an adequate examination which addresses his 
claimed spine disorder, neck disorder, and numbness in the 
legs, arms and hands.  The veteran should be accorded an 
examination and a medical opinion as to whether it is as 
likely as not that any of the claimed disorders began during 
his military service or is related to any incident or 
disorder or injury incurred in service.  Thus, this case must 
be returned for a new examination and medical opinions as to 
the etiology of the claimed disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  Particularly the RO must 
notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, what 
evidence the veteran must furnish.

2.  The RO should obtain copies of the 
medical records from Gary M. Fowler, 
M.D., P.O. Box 1404, Winfield, Alabama 
35594 upon which he based his medical 
opinion received by the RO in January 
2002, as well as any records of ongoing 
treatment and/or evaluation of the 
veteran from July 2001 up to the present 
time.  The appellant and his 
representative should be informed of any 
negative response.  38 C.F.R. § 3.159(e).

3.  The RO should request that the 
Tuscaloosa VAMC furnish copies of all 
records of treatment and/or evaluation of 
the veteran from July 2001 up to the 
present time.

4.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the severity of the service-
connected residuals of missile wounds, 
forehead and frontal region.  The claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Unretouched color photographs of 
the veteran's forehead scarring should be 
made.  The examiner should state whether 
the scars to the veteran's head are 
disfiguring and, if so, whether such 
disfiguration is moderate, severe or 
completely disfiguring.  The examiner 
should also state whether, with respect 
to any disfigurement, there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
or paired sets of features.  It should be 
noted whether the surface contour of the 
head scars are elevated or depressed on 
palpation, adherent to underlying tissue 
and hypo- or hyper-pigmented.  The length 
and width of all of the scars should be 
noted as well as the area of the scars in 
terms of square inches.  Also, the 
examiner should indicate whether the 
scars are deep (with underlying soft 
tissue damage) or superficial (not 
associated with underlying soft tissue 
damage), and whether they cause limited 
motion; are poorly nourished, with 
repeated ulceration; or are tender and 
painful on objective demonstration.

5.  The RO should arrange for the veteran 
to be scheduled for VA examinations 
conducted by appropriate specialists, to 
evaluate the nature, severity and 
etiology of the claimed spinal and neck 
disorder, and numbness in legs, arms, and 
hands, claimed as secondary to the 
missile wounds.  The claims folder must 
be made available to the examiners in 
connection with the aforementioned 
examinations.  Following examination of 
the veteran and a review of the medical 
records, an examiner should provide 
opinions as to the following:

?	Is there pathology to account for 
the veteran's complaints regarding 
his spine, neck, legs, arms, and 
hands?  If so, please provide 
diagnosis or diagnoses?

?	Is it at least as likely as not that 
any such pathology was manifested 
during his active military service 
or is otherwise related to any 
incident of such service?

?	Is it at least as likely as not that 
any pathology to account for the 
veteran's spine, neck, legs, arms, 
and hands complaints is 
etiologically related to his 
service-connected missile wounds, 
forehead and frontal region?

6.  If the veteran fails to report for 
any scheduled examinations, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examinations sent to him and 
his representative by the pertinent VA 
medical facility at which it was to have 
been conducted.  

7.  Following the above, the RO should 
readjudicate the veteran's claims.  If 
any benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and allowed a reasonable time for 
response.  Thereafter, if appropriate, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

